United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                __________________

                                Nos. 97-2805/97-3454
                                __________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *
      v.                                  * Appeals from the United States
                                          * District Court for the
Randy M. Oster,                           * District of North Dakota.
                                          *
             Appellant,                   *      [UNPUBLISHED]
                                          *
Lois M. Oster,                            *
                                          *
             Defendant.                   *
                                     ___________

                            Submitted: April 29, 1998
                                Filed: May 4, 1998
                                    ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated appeals, Randy M. Oster, co-defendant with his wife in an
eviction action initiated by the United States, appeals from the district court&s1 denial
of his Fed. R. Civ. P. 60(b) motions and its issuance of a writ of assistance. Oster



      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
argues on appeal that he is entitled to Rule 60(b) relief because the district court lacked
jurisdiction to enter the eviction order, and the Osters were denied a full redemption
period. After careful review we conclude the district court did not abuse its discretion
when it denied Oster Rule 60(b) relief. See Schultz v. Commerce First Fin., 24 F.3d
1023, 1024 (8th Cir. 1994). We also conclude Oster&s argument that the district court
lacked jurisdiction to issue the writ of assistance is meritless. See Lara v. Secretary of
Interior, 820 F.2d 1535, 1543 (9th Cir. 1987). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-